Fourth Court of Appeals
                                          San Antonio, Texas

                                                 JUDGMENT
                                              No. 04-11-00887-CV

                                            Yevgenia SHOCKOME,
                                                  Appellant

                                                          v.

                                            Timothy SHOCKOME,
                                                  Appellee

                    From the 218th Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 09-02-00030-CVK
                             Honorable Fred Shannon, Judge Presiding 1

         BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s orders signed on
October 21, 2011, and February 14, 2012, are AFFIRMED. It is ORDERED that appellee Timothy
Shockome recover his costs of this appeal from appellant Yevgenia Shockome.

         SIGNED July 24, 2013.


                                                           _____________________________
                                                           Patricia O. Alvarez, Justice




1
  This court has jurisdiction to consider the challenges made in this appeal as to two orders. The first order, relating
to unreimbursed health insurance premiums and health care expenses, was signed by the Honorable Fred Shannon on
October 21, 2011. The second order, relating to a motion to recuse, was signed by the Honorable Pat Priest on
February 14, 2012.